Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to communication filed 10/14/2021.
This action is made Final.

	Claims 1 – 21 are pending in the case. Claims 1, 9, and 16 are independent claims. Claims 1, 9 and 16 have been amended.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie (USPUB 20160350950 A1) in view of Gur (USPAT 9,390,059 B1) and further in view of Campbell (USPUB 20170126772 A1 from IDS filed 10/14/2021).

Claim 1:
Ritchie teaches A system for customizing chart generation based on table data selection, the system comprising: at least one processor (0016) configured to: maintain at least one table containing rows, columns and cells at intersections of rows and columns (Fig 5A and 0093); receive a first selection of at least one cell in the at least one table (0093: “when a user selects a cell…from a data set…”); receive a second selection of at least one cell in the at least one table (Fig 5D and 0093: “The Fig. 5d illustrates the dynamic changes in graph while moving from one cell…to another cell”) generate a graphical representation (0093: “when a user selects a cell…from a data set…the system will generate the graph”).

Ritchie, by itself, does not seem to completely teach generate a graphical representation associated with the first selection and the second selection; generate a first selection-dependent link between the at least one table and the graphical representation, such that when information associated with the first selection is updated in the at least one table, the graphical representation changes; and generate a second selection-dependent link between the at least one table and the graphical representation, such that when information associated with the second selection is updated in the at least one table, the graphical representation changes.

The Examiner maintains that these features were previously well-known as taught by Gur.
Gur teaches generate a first selection-dependent link between the at least one table and the graphical representation, such that when information associated with the first selection is updated in the at least one table, the graphical representation changes (Col 2 ln 33-49 and Col 4 ln 42-60: “with respect to a chart or graph…includes the ability to define a chart or graph based at least in part on the content of one or more cells and to update the chart or graph automatically and without further human action if the content of one or more of the one or more cells changed…when a spreadsheet object is displayed in a workspace…at least some of the spreadsheet functionality including relationships between objects is maintained in the non-spreadsheet application. For example, at least some of the spreadsheet functionality associated with the cells of a table object is maintained…for instance, if table…and pie chart…are copied into the workspace of another application such as a word processing or presentation creating application…at least some of the spreadsheet functionality and relationships associated with the objects are maintained…if values of the cells of the last column of table…are updated, pie chart…is dynamically updated to reflect the changes in the non-spreadsheet application”); and generate a second selection-dependent link between the at least one table and the graphical representation, such that when information associated with the second selection is updated in the at least one table, the graphical representation changes (Col 2 ln 33-49 and Col 4 ln 42-60: one or more cells of the table are discussed).


Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ritchie and Gur before him or her, to combine the teachings of Ritchie and Gur. The rationale for doing so would have been to obtain the benefit of providing a user the ability to visualize the most up to date data.
Therefore, it would have been obvious to combine Ritchie and Gur to obtain the invention as specified in the instant claim(s).
Though Ritchie discusses generating a graphical representation associated with the first selection, and generating a graphical representation associated with the second selection, Ritchie in view of Gur does not seem to completely teach generate a graphical representation associated with the first selection and the second selection.
The Examiner maintains that these features were previously well-known as taught by Campbell.
Campbell teaches generate a graphical representation associated with the first selection and the second selection (Fig 2 and 0087-92: selections may be made to a plurality of cells of a spreadsheet, resulting in the presentation of content such as a chart object, an image, a video, streaming data and the like associated with the selected plurality of cells).
Ritchie and Campbell are analogous art because they are from the same problem-solving area, presenting graphical representations of tabular data.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ritchie and Campbell before him or her, to combine the teachings of Ritchie and Campbell. The rationale for doing so would have been to obtain the benefit of providing a user the ability to compare multiple sets of data in a graphical representation.


Claim 2:
Ritchie, by itself, does not seem to completely teach the graphical representation includes at least two visualizations and the at least one processor is further configured to receive an input and to alter a presentation of at least one of the at least two visualizations in response to the input.
The Examiner maintains that these features were previously well-known as taught by Gur.
Gur teaches the graphical representation includes at least two visualizations and the at least one processor is further configured to receive an input and to alter a presentation of at least one of the at least two visualizations in response to the input (Col 2 ln 67 – Col 3 ln 5: “one or more finite objects, such as tables, text, charts, graphs…etc”).
Ritchie and Gur are analogous art because they are from the same problem-solving area, presenting graphical representations of tabular data.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ritchie and Gur before him or her, to combine the teachings of Ritchie and Gur. The rationale for doing so would have been to obtain the benefit of providing a user the ability to visualize the most up to date data.
Therefore, it would have been obvious to combine Ritchie and Gur to obtain the invention as specified in the instant claim(s).

Claim 3:
Ritchie teaches cancel the first selection in response to the second selection (Fig 5D and 0093: “The Fig. 5d illustrates the dynamic changes in graph while moving from one cell…to another cell”).
Claim 4:
Ritchie teaches receive a cancellation of the second selection, and following the cancellation receipt, revive the first selection (Fig 5D and 0093: “The Fig. 5d illustrates the dynamic changes in graph while moving from one cell…to another cell”).

Claim 5:
Ritchie teaches upon revival of the first selection, to revert the graphical representation to a prior state (Fig 5D and 0093: “The Fig. 5d illustrates the dynamic changes in graph while moving from one cell…to another cell”).

Claim 6:
Ritchie, by itself, does not seem to completely teach the first selection-dependent link is tied to a column in the at least one table.
The Examiner maintains that these features were previously well-known as taught by Gur.
Gur teaches the first selection-dependent link is tied to a column in the at least one table (Col 2 ln 33-49 and Col 4 ln 42-60: “with respect to a chart or graph…includes the ability to define a chart or graph based at least in part on the content of one or more cells and to update the chart or graph automatically and without further human action if the content of one or more of the one or more cells changed…when a spreadsheet object is displayed in a workspace…at least some of the spreadsheet functionality including relationships between objects is maintained in the non-spreadsheet application. For example, at least some of the spreadsheet functionality associated with the cells of a table object is maintained…for instance, if table…and pie chart…are copied into the workspace of another application such as a word processing or presentation creating application…at least some of the spreadsheet functionality and relationships associated with the objects are maintained…if values of the cells of the 
Ritchie and Gur are analogous art because they are from the same problem-solving area, presenting graphical representations of tabular data.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ritchie and Gur before him or her, to combine the teachings of Ritchie and Gur. The rationale for doing so would have been to obtain the benefit of providing a user the ability to visualize the most up to date data.
Therefore, it would have been obvious to combine Ritchie and Gur to obtain the invention as specified in the instant claim(s).

Claim 7:
Ritchie teaches in response to receiving a request, generate another graphical representation based on the first and second selection-dependent links between the at least one table and the graphical representation (0099-101).


Claim 9:
Ritchie teaches A non transitory computer readable medium containing instructions that when executed by at least one processor, cause the at least one processor to perform operations for customizing chart generation based on table data selection (0072), the operations comprising maintaining at least one table containing rows, columns and cells at intersections of rows and columns (Fig 5A and 0093); ); receiving a first selection of at least one cell in the at least one table (0093: “when a user selects a cell…from a data set…”); receiving a second selection of at least one cell in the at least one table (Fig 5D and 0093: “The Fig. 5d illustrates the dynamic changes in graph while moving from one cell…to another cell”) generating a graphical representation (0093: “when a user selects a cell…from a data set…the system will generate the graph”).

Ritchie, by itself, does not seem to completely teach generating a graphical representation associated with the first selection and the second selection; generating a first selection-dependent link between the at least one table and the graphical representation, such that when information associated with the first selection is updated in the at least one table, the graphical representation changes; and generating a second selection-dependent link between the at least one table and the graphical representation, such that when information associated with the second selection is updated in the at least one table, the graphical representation changes.

The Examiner maintains that these features were previously well-known as taught by Gur.
Gur teaches generating a first selection-dependent link between the at least one table and the graphical representation, such that when information associated with the first selection is updated in the at least one table, the graphical representation changes (Col 2 ln 33-49 and Col 4 ln 42-60: “with respect to a chart or graph…includes the ability to define a chart or graph based at least in part on the ; and generating a second selection-dependent link between the at least one table and the graphical representation, such that when information associated with the second selection is updated in the at least one table, the graphical representation changes (Col 2 ln 33-49 and Col 4 ln 42-60: one or more cells of the table are discussed).

Ritchie and Gur are analogous art because they are from the same problem-solving area, presenting graphical representations of tabular data.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ritchie and Gur before him or her, to combine the teachings of Ritchie and Gur. The rationale for doing so would have been to obtain the benefit of providing a user the ability to visualize the most up to date data.
Therefore, it would have been obvious to combine Ritchie and Gur to obtain the invention as specified in the instant claim(s).

generating a graphical representation associated with the first selection and the second selection.
The Examiner maintains that these features were previously well-known as taught by Campbell.
Campbell teaches generating a graphical representation associated with the first selection and the second selection (Fig 2 and 0087-92: selections may be made to a plurality of cells of a spreadsheet, resulting in the presentation of content such as a chart object, an image, a video, streaming data and the like associated with the selected plurality of cells).
Ritchie and Campbell are analogous art because they are from the same problem-solving area, presenting graphical representations of tabular data.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ritchie and Campbell before him or her, to combine the teachings of Ritchie and Campbell. The rationale for doing so would have been to obtain the benefit of providing a user the ability to compare multiple sets of data in a graphical representation.
Therefore, it would have been obvious to combine Ritchie and Campbell to obtain the invention as specified in the instant claim(s).

Claim 10:
Ritchie teaches cancel the first selection in response to the second selection (Fig 5D and 0093: “The Fig. 5d illustrates the dynamic changes in graph while moving from one cell…to another cell”).



Claim 11:
Ritchie teaches receive a cancellation of the second selection, and following the cancellation receipt, reviving the first selection (Fig 5D and 0093: “The Fig. 5d illustrates the dynamic changes in graph while moving from one cell…to another cell”).

Claim 12:
Ritchie teaches upon revival of the first selection, reverting the graphical representation to a prior state (Fig 5D and 0093: “The Fig. 5d illustrates the dynamic changes in graph while moving from one cell…to another cell”).

Claim 13:
Ritchie, by itself, does not seem to completely teach the first selection-dependent link is tied to a column in the at least one table.
The Examiner maintains that these features were previously well-known as taught by Gur.
Gur teaches the first selection-dependent link is tied to a column in the at least one table (Col 2 ln 33-49 and Col 4 ln 42-60: “with respect to a chart or graph…includes the ability to define a chart or graph based at least in part on the content of one or more cells and to update the chart or graph automatically and without further human action if the content of one or more of the one or more cells changed…when a spreadsheet object is displayed in a workspace…at least some of the spreadsheet functionality including relationships between objects is maintained in the non-spreadsheet application. For example, at least some of the spreadsheet functionality associated with the cells of a table object is maintained…for instance, if table…and pie chart…are copied into the workspace of another application such as a word processing or presentation creating application…at least some of the spreadsheet functionality and relationships associated with the objects are maintained…if values of the cells of the 
Ritchie and Gur are analogous art because they are from the same problem-solving area, presenting graphical representations of tabular data.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ritchie and Gur before him or her, to combine the teachings of Ritchie and Gur. The rationale for doing so would have been to obtain the benefit of providing a user the ability to visualize the most up to date data.
Therefore, it would have been obvious to combine Ritchie and Gur to obtain the invention as specified in the instant claim(s).

Claim 14:
Ritchie teaches in response to receiving a request, generate another graphical representation based on the first and second selection-dependent links between the at least one table and the graphical representation (0099-101).


Claim 16:
Ritchie teaches a method for customizing chart generation based on table data selection (Abstract), the method comprising maintaining at least one table containing rows, columns and cells at intersections of rows and columns (Fig 5A and 0093); receiving a first selection of at least one cell in the at least one table (0093: “when a user selects a cell…from a data set…”); receiving a second selection of at least one cell in the at least one table (Fig 5D and 0093: “The Fig. 5d illustrates the dynamic changes in graph while moving from one cell…to another cell”) generating a graphical representation (0093: “when a user selects a cell…from a data set…the system will generate the graph”).

Ritchie, by itself, does not seem to completely teach generating a graphical representation associated with the first selection and the second selection; generating a first selection-dependent link between the at least one table and the graphical representation, such that when information associated with the first selection is updated in the at least one table, the graphical representation changes; and generating a second selection-dependent link between the at least one table and the graphical representation, such that when information associated with the second selection is updated in the at least one table, the graphical representation changes.

The Examiner maintains that these features were previously well-known as taught by Gur.
Gur teaches generating a first selection-dependent link between the at least one table and the graphical representation, such that when information associated with the first selection is updated in the at least one table, the graphical representation changes (Col 2 ln 33-49 and Col 4 ln 42-60: “with respect to a chart or graph…includes the ability to define a chart or graph based at least in part on the content of one or more cells and to update the chart or graph automatically and without further human ; and generating a second selection-dependent link between the at least one table and the graphical representation, such that when information associated with the second selection is updated in the at least one table, the graphical representation changes (Col 2 ln 33-49 and Col 4 ln 42-60: one or more cells of the table are discussed).

Ritchie and Gur are analogous art because they are from the same problem-solving area, presenting graphical representations of tabular data.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ritchie and Gur before him or her, to combine the teachings of Ritchie and Gur. The rationale for doing so would have been to obtain the benefit of providing a user the ability to visualize the most up to date data.
Therefore, it would have been obvious to combine Ritchie and Gur to obtain the invention as specified in the instant claim(s).

Though Ritchie discusses generating a graphical representation associated with the first selection, and generating a graphical representation associated with the second selection, Ritchie in generating a graphical representation associated with the first selection and the second selection.
The Examiner maintains that these features were previously well-known as taught by Campbell.
Campbell teaches generating a graphical representation associated with the first selection and the second selection (Fig 2 and 0087-92: selections may be made to a plurality of cells of a spreadsheet, resulting in the presentation of content such as a chart object, an image, a video, streaming data and the like associated with the selected plurality of cells).
Ritchie and Campbell are analogous art because they are from the same problem-solving area, presenting graphical representations of tabular data.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ritchie and Campbell before him or her, to combine the teachings of Ritchie and Campbell. The rationale for doing so would have been to obtain the benefit of providing a user the ability to compare multiple sets of data in a graphical representation.
Therefore, it would have been obvious to combine Ritchie and Campbell to obtain the invention as specified in the instant claim(s).

Claim 17:
Ritchie teaches the second selection cancels the first selection (Fig 5D and 0093: “The Fig. 5d illustrates the dynamic changes in graph while moving from one cell…to another cell”).

Claim 18:
Ritchie teaches receive a cancellation of the second selection, and following the cancellation receipt, revive the first selection (Fig 5D and 0093: “The Fig. 5d illustrates the dynamic changes in graph while moving from one cell…to another cell”).
Claim 19:
Ritchie teaches upon revival of the first selection, reverting the graphical representation to a prior state (Fig 5D and 0093: “The Fig. 5d illustrates the dynamic changes in graph while moving from one cell…to another cell”).

Claim 20:
Ritchie, by itself, does not seem to completely teach the first selection-dependent link is tied to a column in the at least one table.
The Examiner maintains that these features were previously well-known as taught by Gur.
Gur teaches the first selection-dependent link is tied to a column in the at least one table (Col 2 ln 33-49 and Col 4 ln 42-60: “with respect to a chart or graph…includes the ability to define a chart or graph based at least in part on the content of one or more cells and to update the chart or graph automatically and without further human action if the content of one or more of the one or more cells changed…when a spreadsheet object is displayed in a workspace…at least some of the spreadsheet functionality including relationships between objects is maintained in the non-spreadsheet application. For example, at least some of the spreadsheet functionality associated with the cells of a table object is maintained…for instance, if table…and pie chart…are copied into the workspace of another application such as a word processing or presentation creating application…at least some of the spreadsheet functionality and relationships associated with the objects are maintained…if values of the cells of the last column of table…are updated, pie chart…is dynamically updated to reflect the changes in the non-spreadsheet application”).
Ritchie and Gur are analogous art because they are from the same problem-solving area, presenting graphical representations of tabular data.

Therefore, it would have been obvious to combine Ritchie and Gur to obtain the invention as specified in the instant claim(s).

Claim 21:
Ritchie teaches in response to receiving a request, generating another graphical representation based on the first and second selection-dependent links between the at least one table and the graphical representation (0099-101).


Allowable Subject Matter
Claims 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Note
    The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2123.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on Monday-Thursday 10AM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H ZUBERI/Primary Examiner, Art Unit 2177